Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 01/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a nanofiber yarn" in lines 1 and 2.  Is the second instance referring back to the first instance? Please clarify. 
Claim 1 recites the limitation "a substrate" in lines 1 and 2. Is the second instance referring back to the first instance? Please clarify. 
Claims 2-13 are subjected to similar rejection since they are dependent of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub. No.: 2015/0147573 A1) (hereinafter Zhang).
Regarding claim 1, Zhang disclose a method of applying nanofiber yarn to a yarn package (4407) (corresponding to substrate) (Fig. 44), the method comprising: 
threading a leading end of a nanofiber yarn (4405) through a spinneret (4403) (corresponding to guide) defining a channel, the spinneret is proximate to yarn package; 

Zhang discloses technologies known in the art can be fitted to the spinner to improve functionality and productivity, such as monitoring of the tension in the yarn, automatic loading of new substrate (4402) and removal of used substrates, automatic threading-up and doffing, and systems to manage the build of the yarn package (¶0317). Thus, naturally a tensile force is applied to the nanofibers yarns to cause a portion of the nanofiber yarn to move away from substrate (4402) and into contact with an edge of spinneret (4403), the cylindrical body (4502) (corresponding to channel) limiting movement of the nanofibers yarn in response to the applied tensile force on the nanofibers yarn. Furthermore, it would have been obvious to apply tensile force to remove the nanofibers from the substrate (4402) and wind it onto yarn package (4407). 
Regarding claim 2, Zhang discloses the break tensile force for nanofibers A and B are 24mN and 14mN, respectively (¶0723).  Thus, it would have been obvious to apply force between 0.1 mN to 10mN to assure the nanofibers are not broken or damaged.  
Regarding claim 3, Zhang discloses applying the tensile force comprises rotating a yarn winder (corresponding to cylindrical substrate) so as to draw the nanofibers yarn through the cylindrical body at a first rate. 
Regarding claim 4, Zhang discloses applying the tensile force further comprises providing the nanofibers at a second rate from between substrate (4402) and upto (4405) different from the first rate, the difference between the first rate and the second rate causing the tensile force to be applied to the nanofiber (Fig. 44). 

Regarding claims 12 and 13, Zhang discloses the nanofibers yarn has a diameter is about one micron (Abstract; ¶0058). The nanofibers is a multi-ply yarn (Fig. 44, 19). 

Claims 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1-4, 6, 7, 12 and 13 above, and further in view of Schippers (US Pat. No: 3,814,338).
Regarding claims 5 and 8, the limitations of claim 1 are taught by Zhang as cited above. Zhang is silent about limitations of claim 8 and 5. 
Schippers discloses winding thread on bobbin sleeve (1) via guide members 17, 10 and 4. These guide members in combination are able to move laterally relative to bobbin sleeve (1). The benefit of doing so would have been to allow the thread to wind evenly or uniformly over the bobbin surface. Zhang and Schippers both discloses winding yarn/thread on a substrate, thus they are both within same field of endeavor. 
Regarding claim 5, Schippers further disclose the reciprocating thread guide (4) (corresponding to compliant flange) in contact with bobbin sleeve (1). The thread guide is part of the guide which would naturally provide resilient force for maintaining a uniform distance between the guide and bobbin sleeve during relative movement between the guide and substrate. The benefit of doing so would have been to eliminate slack from the yarn during winding. 
. 
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL I PATEL/Primary Examiner, Art Unit 1746